Citation Nr: 0124091	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
costochondritis.

2.  Entitlement to service connection for peripheral 
neuropathy, to include consideration as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure, and 
denied entitlement to a compensable evaluation for 
costochondritis.  The notice of disagreement was received in 
January 1998, the statement of the case was issued in 
February 1998, and a substantive appeal was received in 
October 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected costochondritis is 
manifested by no more than occasional subjective complaints 
of chest pain, without functional impairment or objective 
evidence of ischemia, diaphragmatic pleurisy, obliteration of 
costophrenic angles, tenting of the diaphragm, muscle damage, 
muscle disability, loss of power, impairment of coordination, 
or impairment of muscle tonus.  

2.  The veteran does not suffer from peripheral neuropathy 
related to his active military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.73, 4.97, 
Diagnostic Codes 5321, 6810 (1996); 38 C.F.R. § 4.20, 4.56, 
4.73, Diagnostic Code 5321 (2001).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulations in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA outpatient treatment records and VA 
examination reports.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  With regard to the peripheral 
neuropathy claim, the veteran has indicated that he has never 
received treatment for this disability.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection and 
an increased evaluation.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


I.  Costochondritis

In an August 1975 rating decision, the RO granted entitlement 
to service connection for costochondritis, evaluated as 10 
percent disabling, effective from June 5, 1975.  In a 
February 1981 rating decision, the RO determined that a 
noncompensable evaluation was warranted for the veteran's 
service-connected costochondritis, effective from May 1, 
1981.  In a September 1986 decision, the Board denied 
entitlement to a compensable evaluation for service-connected 
costochondritis.  The veteran subsequently sought entitlement 
to an increased evaluation of his service-connected 
costochondritis.  

VA treatment records dated from 1994 to 1996 reflect 
complaints of flank pain and pain in the neck, upper back, 
chest, and left elbow.  He complained of an aching feeling in 
his chest as well as sharp pains.  Relevant diagnoses of 
costochondritis and lumbar muscle spasm were noted.  A 
November 1996 clinical record notes a negative chest x-ray.  

Relevant VA treatment records dated in 1997 and 1998 reflect 
complaints of intermittent chest pain, neck pain, and back 
pain.  Relevant diagnoses of joint pain, atypical chest pain 
secondary to suspected gastroesophageal reflux disorder, and 
non-cardiac chest pain were noted.  A February 1997 stress 
echocardiograph report showed regional wall motion 
abnormality, preserved LV systolic motion, and no evidence of 
exercise induced ischemia at high myocardial workload.  

Upon VA examination dated in December 1998, the veteran 
reported that his costochondritis bothered him about once or 
twice a year and was relieved by Motrin.  The examiner noted 
some tenderness over the costochondral junctures when they 
were pressed upon.  The examiner also noted that previous 
diagnoses of osteochondritis had been applied and seemed 
appropriate.  A chest x-ray revealed a normal heart and no 
congestive heart failure.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Costochondritis is not specifically listed as a disability 
under VA's Rating Schedule.  However, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
The veteran's service-connected costochondritis has been 
rated by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6810 
(1996).  This Diagnostic Code provides that a 10 percent 
evaluation is warranted for chronic pleurisy, fibrous, 
following lobar pneumonia and other acute diseases of the 
lungs or pleural cavity, without empyema, is considered a 
nondisabling condition, except with diaphragmatic pleurisy, 
pain in chest, obliteration of costophrenic angles, tenting 
of diaphragm.  However, the Board notes that 38 C.F.R. § 4.97 
was revised in its entirety effective October 7, 1996 and 
Diagnostic Code 6810 is no longer a part of the rating 
schedule.  Nevertheless, the veteran filed his claim in 
September 1996 and the United States Court of Appeals for 
Veterans Claims has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thus, the Board must still consider 
entitlement to an increased evaluation for costochondritis 
under Diagnostic Code 6810.  

The Board also believes it reasonable to consider the 
veteran's service-connected costochondritis as analogous to 
an injury to Muscle Group XXI which affects the thoracic 
muscle group.  The Board further acknowledges that certain 
provisions in the Schedule for Rating Disabilities dealing 
with muscle injuries were amended effective July 3, 1997.  
See 62 Fed. Reg. 30,235 (June 3, 1997).  The Board notes this 
change took effect subsequent to the receipt of the veteran's 
claim.  Under the circumstances, the veteran's increased 
rating claims must also be reviewed in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claim was filed.  See also Fischer v. West, 11 
Vet. App. 121, 123 (1998) (applying Karnas to change in 
rating criteria for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service department 
record of wound of slight severity or 
relatively brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms of 
muscle injury or painful residuals. 

     Objective findings.  Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321, a 
noncompensable evaluation is warranted for slight injury, a 
10 percent evaluation is warranted for moderate injury and a 
20 percent evaluation is warranted for moderately severe or 
severe injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 
(1996).  

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2001).  Under the new rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (2001).

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321, a 
noncompensable evaluation is warranted for a slight injury to 
Muscle Group XXI.  A 10 percent evaluation requires a 
moderate injury and a 20 percent evaluation is warranted for 
severe or moderately severe injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2001).

Following careful consideration of the evidence of record, 
the Board finds that the clear preponderance of the evidence 
is against entitlement to a compensable evaluation for 
costochondritis under any applicable rating criteria.  Upon 
contemplation of the veteran's claim under 38 C.F.R. § 4.97, 
Diagnostic Code 6810 (1996), entitlement to a compensable 
evaluation for costochondritis is not warranted as the record 
demonstrates only occasional complaints of chest pain and is 
silent for objective evidence of chronic fibrous pleurisy, 
diaphragmatic pleurisy, obliteration of costophrenic angles 
or tenting of the diaphragm.  In the absence of such 
evidence, entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6810 (1996) is not 
warranted.  

The record further fails to demonstrate entitlement to a 
compensable evaluation for costochondritis by analogy under 
the old or the new rating criteria for Muscle Group XXI.  
There is no evidence that the veteran suffers from moderate 
impairment of Muscle Group XXI under either the old or the 
new rating criteria.  VA examination showed only some 
tenderness over the costochondral junctures when pressed 
upon, but no functional impairment caused by the veteran's 
subjective complaints of occasional chest discomfort.  In 
fact, the veteran reported that his costochondritis bothered 
him only one or two times per year.  That report is 
consistent with VA treatment records, which reflect no more 
than occasional complaints of chest wall pain and no evidence 
of ischemia.  There is no objective evidence of muscle 
damage, muscle disability, loss of power, impairment of 
coordination, or impairment of muscle tonus.  Thus, the Board 
concludes that the evidence of record does not support the 
assignment of a compensable evaluation for costochondritis 
under either the old or the new criteria for muscle injuries.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's costochondritis results in 
marked interference with employment or frequent periods of 
hospitalization.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Peripheral Neuropathy

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Applicable regulations further provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to the establish that he was not exposed to any such 
agent during service.  Regulations provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Type II diabetes.  See 38 C.F.R. § 3.309(e).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See 38 C.F.R. § 3.309(e).  
Acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year 
following service.  See 38 C.F.R. § 3.307(a)(6)(2).  

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (January 4, 1994).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  

The veteran's service medical records are entirely negative 
for complaints, treatment, or symptoms of peripheral 
neuropathy.  Upon VA examination dated in June 1974, the 
veteran reported loading an object during service when it 
fell and struck him on his legs and right arm.  The examiner 
noted slight limitation of extension in the right elbow and a 
moderate to severe rupture of quadriceps muscle on the left.  
Relevant post service treatment records treatment and 
diagnoses of musculoskeletal pain, joint pain, myofascial 
pain syndrome, and mechanical low back pain.  Upon VA Agent 
Orange examination dated in January 1982, the veteran 
complained of low back pain.  The examiner noted diagnoses of 
stuttering, chronic low back pain, possible primary 
infertility, active smoking, status post nasal polypectomy, 
status post temporomandibular joint repair, and status post 
right ankle fracture.  

Upon VA nerve examination dated in December 1998, the veteran 
reported experiencing pain "all over."  Physical 
examination showed cervical motion of 70 degrees rotation in 
either direction with 40 degrees extension and 60 degrees of 
flexion.  The low back showed the veteran could flex forward 
75 degrees with 20 degrees of side tilt in either direction 
and 20 degrees extension.  Shoulders, elbows, wrist, and 
fingers seemed to have full range of motion.  The hips, 
knees, and ankles likewise showed full range of motion.  The 
right ankle moved from 25 degrees of dorsi flexion to 45 
degrees of plantar flexion.  The veteran was able to heel and 
toe walk.  The examiner noted the musculature in the lower 
extremities appeared to be very well developed and the 
musculature in the upper extremities appeared normal and 
symmetrical.  Deep tendon reflexes were active and 
symmetrical.  The veteran could detect the position of his 
great toe without problems and he was able to detect the 
difference between a blunt touch and a somewhat more pointed 
touch with the end of a paper clip.  The examiner opined that 
he was not able to state the veteran had a peripheral 
neuropathy.  

Upon VA bone examination dated in December 1998, the veteran 
complained of pain in his thighs, occasionally going down 
into the big toe on the left side.  He denied tingling.  It 
was noted the veteran reported that these symptoms began four 
or five years ago.  He also reported pain in his shoulders, 
neck, and various other areas of his body as well as 
difficulty walking.  It was noted the veteran was hurting all 
over and not particularly in the peripheral nerves.  The 
examiner noted he could not establish a connection between 
Agent Orange or any other condition.  The examiner noted that 
actual circulation in the legs was normal and deep tendon 
reflexes were also normal.  The examiner also noted that the 
veteran's entire physical examination was essentially normal.  
Impressions of subjective complaints of numbness in the 
thighs, but no real true evidence of peripheral neuropathy 
detectable, and arthralgias and myalgias, exact etiology 
unknown, were noted.  The examiner again noted that he was 
unable to connect any of these symptoms with Agent Orange or 
any other medical problem.  He suggested that there were a 
lot of subjective complaints in this veteran that could not 
be verified.  

Following a careful consideration of the aforementioned 
evidence, the Board concludes that entitlement to service 
connection for peripheral neuropathy is not warranted.  

The medical evidence is completely silent for a medical 
diagnosis of peripheral neuropathy at any time.  Two separate 
VA examiners found no evidence of peripheral neuropathy in 
December 1998 and clinical records dated from the early 
1970's are completely silent for any diagnosis or treatment 
of peripheral neuropathy.  Additionally, in his October 1998 
substantive appeal, the veteran stated that he had not been 
treated for peripheral neuropathy.  As the evidence does not 
establish that the veteran has a disease enumerated in 
38 C.F.R. § 3.309(e), entitlement to service connection for 
peripheral neuropathy on a presumptive basis is not 
warranted.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

As previously noted, the medical evidence of record 
demonstrates treatment and complaints relevant to 
musculoskeletal pain, joint pain, and myofascial pain 
syndrome, but is silent for any diagnosis of peripheral 
neuropathy.  Additionally, the December 1998 bone VA examiner 
opined that he was unable to connect any of the veteran's 
symptoms with Agent Orange or any other medical problem.  A 
claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the record demonstrates no diagnosis of 
peripheral neuropathy and no causal connection between the 
veteran's symptoms and herbicide exposure or any other 
incident of military service, the Board is compelled to 
conclude that entitlement to service connection on a direct 
basis is not warranted.  


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

